DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               ISMAEL CESAR,
                                  Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                                No. 4D20-233

                               [June 4, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard Bober, Judge;
L.T. Case No. 03-004449CF10A.

   Ismael Cesar, Arcadia, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., DAMOORGIAN and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.